Title: John Holmes to Thomas Jefferson, 12 April 1820
From: Holmes, John
To: Jefferson, Thomas


						
							
								Dear Sir
							
							
								House of Representatives
								12 April 1820
							
						
						Allow me to enclose you a communication to my constituents on the late momentous question. If it should interfere with the important subjects which crowd upon your consideration, I beg you to lay it by with many other trifles which are probably are not unfrequently, obtruded on your precious time & excuse the officiousness of
						
							most affectionately Yours
							
								J Holmes
							
						
					